Citation Nr: 1715194	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-46 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in June 2015, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, an April 9, 2016 VA treatment record indicated that the Veteran had VA appointments scheduled on April 13, 2016, April 26, 2016, May 5, 2016, and July 5, 2016.  Additionally,        an April 13, 2016 VA mental health outpatient note indicated that the Veteran should return for a follow up appointment in July 2016.  VA treatment records subsequent to April 13, 2016 have not been associated with the claims file.          The Board acknowledges that the Veteran did not report for VA examination scheduled in association with these claims.  When a claimant fails to report for      an examination scheduled in conjunction with an original or initial rating claim, the claim shall be rated based on the evidence of record.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 3.655 (2016).  Nevertheless, as the outstanding treatment records are in VA's constructive possession and may be material to the claims, a remand to associate them with the claims file is required.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since April 13, 2016 and associate them with the claims file.  

2.  Readjudicate the claims.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


